The opinion of the court was filed October 20th, 1884.
Per Curiam:
On writ of error we do not review the judgment of the court below on the merits as on an appeal: Lower Augusta v. Selinsgrove, 14 P. F. Smith 166. We are *305limited to an examination of the decision on points of law and evidence which-were excepted to. We do not look through the whole evidence to discover what facts may have been found. All the points on which the court below was requested to find present questions of law. It was not requested to find the facts on which its conclusions of law were based. It lias not done so. There is therefore no evidence before us on which we can convict the court of error.
Judgment affirmed.